Citation Nr: 0802689	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-09 002	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a 
perforated eardrum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This appeal was before the Board of Veterans' Appeals (Board) 
twice previously, when the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus, in 
addition to the issue of entitlement to service connection 
for residuals of a perforated eardrum were remanded for 
additional development.  Since that time, service connection 
for bilateral hearing loss and tinnitus was granted in a July 
2007 RO decision, of which he received notice in October 
2007.  The veteran has not expressed disagreement with either 
the disability rating or effective date assigned to either 
disability, although he has one year from the date of the 
October 2007 notice letter to do so if he wishes.  38 C.F.R. 
§ 20.302.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required.


REMAND

In the March 2003 substantive appeal, the veteran requested 
to present testimony during a hearing before a Veterans Law 
Judge.  Such a hearing was scheduled upon two occasions, 
however, due to a mix-up as to the veteran's current address, 
which was entirely the fault of the VA, the veteran did not 
receive notice of the scheduled time and date, and thus did 
not appear for the hearing.  In May 2006 correspondence with 
his Congresswoman and in a May 2006 telephone call to the RO, 
the veteran reiterated his desire to have a hearing.  

The veteran is entitled to have a hearing before a Veterans 
Law Judge for the purpose of presenting argument and 
testimony relevant to the issue of entitlement to service 
connection for residuals of a perforated eardrum.  38 C.F.R. 
§ 20.700.  Therefore, a remand is required to accord due 
process in this appeal.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a hearing before a 
Veterans Law Judge, providing the veteran 
with adequate notice of the scheduled 
date and time.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

